Citation Nr: 1329307	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  06-28 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from December 1973 to June 1977 and with the 
Marine Corps Reserves from 1977 to 1979.  He then served 
with the Army National Guard from June 1982 to June 1984 and 
with the Army Reserves from June 1984 to October 1998, with 
two periods of active duty from January 1991 to May 1991 and 
from July 1996 to February 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating 
decision by the RO that declined to reopen the claims of 
entitlement to service connection for a heart disorder and 
hypertension.

The Veteran testified before the Decision Review Officer 
(DRO) at the RO in June 2008.  He also testified before the 
undersigned Veterans Law Judge at a hearing held at the RO 
in March 2011.  Transcripts of the hearings have been 
associated with the claims file.  

In May 2011, the Board remanded the claims for further 
development.  

In April 2013, the Board determined that the submission of a 
service treatment record dated in January 1997, during the 
Veteran's third period of active service, was sufficient 
evidence for VA to reconsider the claim of entitlement to 
service connection for hypertension rather than requiring 
the submission of new and material evidence.  38 C.F.R. 
§ 3.156(c)(1),(2).  The claims were remanded for further 
development, and the issue of entitlement to service 
connection for hypertension was to be considered in the 
first instance because the RO did not consider the claim on 
the merits.  

In addition to the paper claims file, there are Virtual VA 
and Veterans Benefits Management System (VBMS) paperless 
files associated with the Veteran's case.  A review of the 
documents in the Virtual VA paperless claims file reveals VA 
treatment records that are relevant to the issues on appeal.  
The RO considered those additional treatment records and 
readjudicated the claims in a May 2013 supplemental 
statement of the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that 
further development is required prior to adjudicating the 
Veteran's claims.  See 38 C.F.R. § 19.9 (2012).  

In the May 2011 remand, the Board directed the RO to make 
further attempts to obtain missing service treatment 
records.  Specifically, the Board noted that the claims file 
included a DD Form 214 showing the Veteran had active duty 
service from July 1996 to February 1997 at Fort Dix, New 
Jersey.  

In accordance with the remand directives, the Appeals 
Management Center (AMC) made several attempts to obtain any 
available records pertaining to treatment from January 1996 
to December 1997 at Fort Dix.  

In April 2012, the AMC notified the Veteran that it was 
unable to obtain service treatment records from Fort Dix and 
he was advised that he could submit any records in his 
possession and/or documents that could substitute for 
service treatment records, such as statements from military 
medical personnel, buddy statements, etc.  

In an April 2012 response, the Veteran reported that he was 
not treated at Fort Dix; rather, he was treated at Fort 
Hood.  

A review of the record does not indicate that any subsequent 
efforts were made to obtain any available service treatment 
records from Fort Hood.

In the April 2013 remand, the Board directed the RO to 
schedule the Veteran for a VA medical opinion addressing the 
etiology of his hypertension and all of his periods of 
active duty and his period of active duty for training 
(ACDUTRA).  

In accordance with the remand directives, the Veteran was 
afforded a VA hypertension examination in April 2013.  The 
VA examiner opined that the Veteran's long history of 
hypertension was most likely caused by his diagnosed primary 
aldosteronism.  The examiner was unable to determine how 
long the Veteran had primary aldosteronism; however, he 
indicated that the disease manifested by hypertension at an 
"early age."  He opined that the Veteran's hypertension was 
not caused by or aggravated by his first period of active 
duty, his second period of active duty from January 1991 to 
May 1991, his third period of active duty service from July 
1996 to February 1997, or during a period of ACDUTRA.  
Rather, the examiner opined that the Veteran's fluctuating 
blood pressure readings during his second period of active 
duty service were a "typical scenario" for primary 
aldosteronism and demonstrated a natural progression of the 
disease.  

On remand, the RO must obtain a clarifying medical opinion 
to determine the etiology of the Veteran's primary 
aldosteronism manifested by hypertension. 

As noted in the April 2013 remand, the petition to reopen a 
claim of entitlement to service connection for a heart 
disorder is inextricably intertwined with the other claim on 
appeal and is remanded.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (noting that two issues are 
inextricably intertwined when the adjudication of one issue 
could have significant impact on the other issue).  Here, 
the issue of entitlement to service connection for 
hypertension would impact the claim as a grant of service 
connection would affect the Veteran's potential entitlement 
to service connection for a heart disorder, which is claimed 
as secondary to hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
relevant VA treatment records dated from 
May 2013 to the present.  Such records 
must either be printed and associated with 
the Veteran's paper claims file or 
uploaded into the Veteran's electronic 
files contained in the Virtual VA or VBMS 
systems. 

2.  The RO/AMC should contact the 
appropriate service department and/or 
records custodian(s), to include the 
National Personnel Records Center and Fort 
Hood, with a request for copies of any 
outstanding service treatment records.

If, after making as many attempts as are 
necessary to obtain any pertinent records, 
it is determined that the missing service 
records do not exist or that further 
efforts to obtain those records would be 
futile, the AMC/RO should issue a Formal 
Finding of Unavailability of Records 
Memorandum consistent with 38 C.F.R. 
§ 3.159(e)(1), identifying: (1) the 
identity of the records VA was unable to 
obtain; (2) an explanation of the efforts 
VA made to obtain the records; (3) a 
description of any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the Veteran submits the records VA 
was unable to obtain; and (4) a notice 
that the Veteran is ultimately responsible 
for providing the evidence.

3.  After the foregoing development has 
been completed, the RO/AMC should obtain a 
clarifying medical opinion for the VA 
examiner who conducted the April 2013 VA 
hypertension examination, or, if he is not 
available or unable to provide the 
requested opinions, an appropriate 
clinician, to obtain a clarifying medical 
opinion as to the directives set forth 
below.  

The entire claims file (i.e., both the 
paper claims file and any medical records 
contained in Virtual VA and VBMS) should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination, and the examiner should 
confirm that such records were available 
for review.  If the examiner does not have 
access to Virtual VA and/or VBMS, any 
relevant treatment records contained in 
Virtual VA and/or VBMS must be printed and 
associated with the paper claims file so 
they can be available to the examiner for 
review. 

The examiner should also review the 
Veteran's lay statements.  It should be 
noted that the Veteran alleges that his 
hypertension was aggravated during his 
second period of active service.  He 
reports that his medication was 
unavailable which worsened his blood 
pressure and it has never improved.

The examiner should approximate the date 
of onset of the Veteran's primary 
aldosteronism, if possible.  His or her 
attention is drawn to the April 2013 VA 
medical opinion, in which the examiner 
stated, "As a medical professional, I 
believe the Veteran had primary 
aldosteronism a long time ago but I cannot 
tell when he had it.  It seems to me his 
primary aldosteronism is asymptomatic 
during his past active duty.  I also 
cannot tell how long he has [had] primary 
aldosteronism.  This is [a] disease 
manifested by hypertension at [an] early 
age."


Additionally, the examiner is instructed 
to provide the following opinions:

1)  Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's primary aldosteronism was 
caused or aggravated by his first 
period of active duty service from 
December 1973 to June 1977?  

2)  Does the evidence clearly and 
unmistakably show that the Veteran's 
primary aldosteronism, manifested by 
hypertension, was not aggravated by his 
active duty service from January 3, 
1991 to May 15, 1991?  The examiner 
should indicate whether any increase in 
severity of symptoms was due to the 
natural progression of the disorder or 
whether it represented a chronic 
worsening of the underlying pathology.

3)  Does the evidence clearly and 
unmistakably show that the Veteran's 
primary aldosteronism, manifested by 
hypertension, was not aggravated by his 
active duty service from July 2, 1996 
to February 25, 1997?  The examiner 
should indicate whether any increase in 
severity of symptoms was due to the 
natural progression of the disorder or 
whether it represented a chronic 
worsening of the underlying pathology.

4)  Does the evidence show that the 
Veteran's primary aldosteronism, 
manifested by hypertension, worsened 
during a period of ACDUTRA and that the 
worsening was caused by that period of 
ACDUTRA?  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it).

The examiner is advised that the Veteran 
is competent to report in-service symptoms 
and history, and such reports, including 
those of a continuity of symptomatology 
since service, must be specifically 
acknowledged and considered in formulating 
the requested opinion.  If the examiner 
rejects the Veteran's reports of in-
service aggravation and continuity of 
symptomatology, he or she must provide a 
reason for doing so. 

A clear rationale for all opinions must be 
provided and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  After the above development has been 
completed, the RO should review the claims 
file to ensure that the aforementioned 
development and remand instructions have 
been fully and properly executed.  Any 
noncompliance found should be rectified 
with the appropriate development. 

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a SSOC and afforded the 
opportunity to review the claims file and 
submit written arguments on the Veteran's 
behalf, to include, as appropriate, a VA 
Form 646, or the equivalent, before the 
record is returned to the Board for 
further appellate review, if appropriate. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


